

117 HRES 580 IH: Commemorating the 50th anniversary of the Apollo 15 mission from July 26, 1971, to August 7, 1971.
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 580IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mrs. Dingell submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONCommemorating the 50th anniversary of the Apollo 15 mission from July 26, 1971, to August 7, 1971.Whereas, in July 1960, the National Aeronautics and Space Administration (NASA) announced the creation of the Apollo program, which continued through December 1972, to send mankind to the Moon;Whereas Apollo 15 was the ninth crewed mission in the United States Apollo program and the fourth to land on the Moon, contributing to the development of countless scientific and technological advances;Whereas the Apollo 15 crew consisted of Commander David R. Scott, Command Module Pilot Alfred M. Worden, and Lunar Module Pilot James B. Irwin;Whereas all 3 Apollo 15 astronauts attended the University of Michigan, which offered the first-ever aeronautical engineering program beginning in 1914;Whereas the Apollo 15 mission included several firsts, notably—(1)the first space walk in deep space;(2)the first use of a lunar rover to explore the Moon’s surface, significantly extending the distance a crew could travel over the lunar surface; and(3)the first satellite deployment by a crewed spacecraft; andWhereas the Apollo 15 astronauts completed a record 18 hours, 37 minutes of exploration, traveled approximately 17.5 miles in the first vehicle that humankind has ever driven on the Moon, collected more than 170 pounds of lunar samples, set up the Apollo Lunar Surface Experiments Package array, obtained a core sample from about 10 feet beneath the lunar surface, and provided extensive oral descriptions and photographic documentation of geological features during the astronauts 3 days on the lunar surface: Now, therefore, be itThat the House of Representatives—(1)congratulates the National Aeronautics and Space Administration (NASA), the Apollo 15 astronauts and their families, and the American people on the 50th anniversary of the successful Apollo 15 mission;(2)recognizes and celebrates the 50 years of cultural and technological history, legacy, and achievements of NASA’s Apollo program;(3)recognizes the achievements of all the administrators, astronauts, engineers, scientists, and staff members who contributed to the success of the Apollo 15 mission; and(4)reaffirms the commitment of the House of Representatives to pursue space exploration on behalf of the American people in order to increase humankind’s understanding of the universe as well as the Earth.